Citation Nr: 0009867	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-24 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to a higher evaluation for service-connected 
calluses of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1972.  
This case comes to the Board of Veterans' Appeals (Board) on 
an issue of entitlement to a higher evaluation for service-
connected calluses of both feet.

By way of background, an August 1991 RO decision granted 
service connection and a noncompensable rating for calluses 
of both feet; the veteran appealed for a higher rating.  In 
November 1994, the Board remanded the case to the RO for 
further evidentiary development.  In an August 1995 decision, 
the RO assigned a 10 percent rating for calluses of both 
feet, effective January 28, 1991.  In an April 1996 decision, 
the RO assigned a 20 percent rating for calluses of both 
feet, effective September 18, 1995.  In a December 1997 
decision, the RO assigned a 30 percent rating for calluses of 
both feet, effective September 18, 1995.  In a September 1999 
decision, the RO assigned a 20 percent rating for calluses of 
the right foot, and a 20 percent rating for calluses of the 
left foot, with each rating effective September 18, 1995.  


REMAND

By statements received in December 1995 and January 1996, the 
veteran asked that he be scheduled for a hearing before an RO 
hearing officer.  The RO should provide him with such a 
hearing on the issue of entitlement to a higher rating for 
calluses of both feet.  38 C.F.R. § 3.103(c) (1999).

The Board notes that in two VA Forms 9 received in May 1996, 
the veteran requested a personal hearing before a member of 
the Board.  Such Board hearing has not yet been conducted and 
will be scheduled after the case is returned to the Board, 
following the above-mentioned RO hearing.




Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before an RO hearing officer on 
his claim for a higher evaluation for 
calluses of both feet.  After the hearing 
is conducted, the claim should be 
reviewed by the RO and, if the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




